DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miglietti (US 6,520,401 B1) in view of Davis “Metals Handbook”, Parker et al. (US 2013/0315718 A1), Berger et al. (US 7,832,620 B2), Chandra et al. (US 2010/0266409 A1), and Jiang “Effects of Heat Treatment on Microstructure and Wear Resistance of Stainless Steels and Superalloys”.
Regarding claim 1, Miglietti teaches:
A method for producing a turbine blade, comprising:
performing brazing treatment for welding a brazing material [powder (14); 4:64-66 and figure 1] to be joined to a base material [Ni base metal (12); 4:65] of a turbine blade [substrate (12), turbine blade; 4:55-56] by operating a heater to perform heating at a first temperature under a state in which the base material having the brazing material arranged thereon is placed in a predetermined heating furnace including the heater [Example 1 teaches preheating to several stages and brazing at 1230-1320°C; 6:31-67.  The examiner notes that it is extremely well-known to braze in a furnace having a heater in order to achieve the desired temperature and to protect the brazement.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.];  
subjecting the base material to solutionizing treatment by heating the base material at a second temperature lower than the first temperature after the annealing [the component is solution heat treated at 1200°C; 7:21-25]; and 
forming second coating through use of a metallic material having a higher oxidation-resisting property than an oxidation-resisting property of the base material, the second coating formed on a surface of the base material [MCrAlY coating; 7:21-25].
Miglietti does not teach:
performing annealing for cooling the base material by stopping the heater and lowering a furnace internal temperature after the brazing treatment;
performing quenching for further cooling the base material by supplying a cooling air into the heating furnace after the furnace internal temperature reaches a predetermined temperature through the annealing, 
forming first coating through use of a metallic material having a higher wear-resisting property than a wear-resisting property of the base material, the first coating formed on a portion of the base material corresponding to a contact surface of the turbine blade, the second coating being formed after the forming of the first coating; 
wherein the first coating and the second coating are formed after the brazing treatment, the annealing, and the quenching are performed, and 
wherein the solutionizing treatment is performed after the annealing, quenching, and the forming of the first coating and the second coating.
Concerning the annealing   
Davis teaches using electric or gas furnaces to batch anneal Ni alloy workpieces from 705-1315°C and then slowly or rapidly cooling the workpieces to order to produce a change in mechanical properties; pages 1-2.
Since the brazing temperature and annealing temperatures overlap and both are performed in furnaces it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to anneal the turbine blade after the brazing since it is already at the annealing temperature.  One would have been motivated to do so in order to avoid having to expose the blade to oxidizing air, to avoid using a second furnace/step, and/or to save time and money.  As for stopping the heater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that there are only three ways to reduce the temperature of the furnace, inject cooler air, turn down the heat source, or turn it off.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any of these in order to achieve the desired cooling.  Furthermore, one would have been motivated to simply turn off the heater since this is the most energy efficient method of cooling in a furnace.   Note that in doing so, the solutionizing mentioned by Miglietti would be after the annealing.
Concerning the quenching:
Berger teaches a cooling step wherein when the Ni superalloy component reaches a predetermined temperature the cooling rate is increased; see figure 3. 
Davis teaches injecting gases/air into a furnace for cooling purposes; page 5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Berger quench after a predetermined furnace temperature is reached during annealing, such as when the furnace temperature no longer or marginally affects grain growth.  As for as quenching with air, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Davis and inject air into the furnace after annealing in order to further increase the cooling rate.  In other words, once the brazing temperature has been applied for a desired amount of time the substrate/blade is annealed as noted above, then at the point where the furnace temperature no longer or marginally affects grain growth during the annealing air is injected to quench the substrate. 
Concerning the first coating:  
Parker teaches any or all of these components may be provided with a coating, for example on the sliding interface of the nozzle and the sleeve there could be a coating of diamond-like-carbon, anodisation, or tribaloy or a substitute wear resistant coating. The aerodynamic surfaces may be provided with a coating to promote smoothness or resist corrosion. Such coatings could include non-deposited coatings such as a plasma-electrolytic-oxide coating or substitute coatings; 0290.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the MCrAlY/oxidation resistant coating; i.e. second coating, to aerodynamic surfaces of the blade and tribaloy; i.e. first coating, to the sliding surfaces of the blade in order to protect each surface against specific threats.  
Concerning the solutionizing after the first coating:    
Jiang teaches heat treating tribaloy to 1193°C results in an increased hardness; sections 2.1.2, 3.1.1-2, 8.1.2. 
Since heat treating tribaloy results in increased hardness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform this heat treatment at the same time as the solutionizing step because they are approximately the same temperature, minus any unexpected results.      
Concerning the solutionizing after the second coating:    
Chandra teaches applying an oxidation resistant coating containing MCrAlY to a Ni or Co gas turbine which has several advantages as noted in 0011, wherein the blade is solution heat treated and aged after the MCrAlY is applied; 0015-0022. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the MCrAlY of Miglietti with that taught by Chandra because it is a known option, to prevent cracks, or to reduce the number of heating steps, minus any unexpected results.  In doing so, the solutionizing step and aging step would be done after the coating is applied.  
While Miglietti does teach solutionizing before applying the second coating he does not rule out doing so afterwards.  At this point, it has been shown that the solutionizing can be done after each coating is applied and that there is an advantage to at least the first coating in doing so.   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to solutionize after both coatings have been applied in order to avoid an additional heating step and/or to save time and money, minus any unexpected results.
Concerning the forming of the second coating after the first coating:    
Note that there are only three options for when each coating is applied, the first coating first, the first coating second, or both coatings simultaneously, with the last one being improbable due to the coatings being different materials.  Additionally, the applicant has proffered no criticality to why one should go before the other.  Even so, one would have been motivated to apply one before the other due to shop setup, the design of the substrate/blade, or due to the restraints/type of application, minus any unexpected results.   
Regarding claim 9, Miglietti teaches:
wherein, in the annealing, a temperature of the base material is lowered at a temperature lowering rate of from 3°C/min to 20°C/min.
However, Davis teaches the cooling rate after annealing effects the mechanical properties; page 2.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any cooling rate, including that claimed, in order to achieve the desired mechanical properties.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miglietti (US 6,520,401 B1) in view of Davis “Metals Handbook”, Parker et al. (US 2013/0315718 A1), Berger et al. (US 7,832,620 B2), Chandra et al. (US 2010/0266409 A1), and Jiang “Effects of Heat Treatment on Microstructure and Wear Resistance of Stainless Steels and Superalloys” as applied to claim 1 above, and further in view of Nazmy et al. (US 2004/0050460 A1).
Regarding claim 9, Miglietti does not teach:
wherein, in the annealing, a temperature of the base material is lowered at a temperature lowering rate of from 3°C/min to 20°C/min.
However, Davis teaches the cooling rate after annealing effects the mechanical properties; page 2.
Nazmy teaches annealing a Ni super alloy wherein the cooling rate from the annealing temperature is 0.5k/min-5K/min in order to establish a coarse gamma prime microstructure; 0002, 0008, 0017.    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cool between 3-5°C/min in order to establish a coarse gamma prime microstructure.  
Nazmy and the claims differ in that Nazmy does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Nazmy overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
In response to the applicant maintaining “that the cited prior art does not disclose or suggest that the first coating and the second coating are formed after the brazing treatment, the annealing, and the quenching are performed, as required by claim 1.”  The examiner notes this has been addressed but has further clarified this in the rejection above .
In response to the prior art not teaching forming the first coating first, this is addressed in the rejection above.  
The applicant argues, “Miglietti explicitly teaches that the solutionizing is performed before coating, and therefore directly contradicts the assertion that it would have been obvious to modify Miglietti such that the solutionizing is performed after the first and second coatings are formed.”  As noted above, while Miglietti teaches solutionizing before applying the second coating he does not rule out doing so afterwards.  Chandra teaches solutionizing of a MCrAly coating can be done afterwards and that there is a known advantage to solutionizing the first coating.   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to solutionize after both coatings have been applied in order to avoid an additional heating step and/or to save time and money, minus any unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735    

/ERIN B SAAD/Primary Examiner, Art Unit 1735